DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/17/2020 cancelled claims 20 and 21, amended claims 1-9, 18, 19, and 22. Claims 1-19, and 22 are currently pending herein. However, claims 10-17 were previously withdrawn in response to a restriction requirement
Response to Arguments
Applicant’s arguments with respect to the claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one vertical bolt extending through a pillar” (Claim 1: this is unclear and renders the claims indefinite see below 35 USC 112 rejection) and must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Rejections - 35 USC § 112
The previous rejections of the claims are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1 the claim recites the limitation "at least one vertical bolt extending through a pillar" which is unclear and therefore renders the claim indefinite.  Specifically, this is unclear and renders the claims indefinite (see above drawing objection) as the disclosure and figures only provide for one bolt through each pillar.  The claim should most likely be rewritten as: "at least one vertical bolt and at least one pillar, each vertical bolt extending through a respective pillar."  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The previous rejections of the claims under 35 USC 102 are withdrawn in light of the amendments, the rejections that remain are detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,795,867 B2) in view of Komaki (US 8,322,476 B2).
[Claim 1] Regarding Claim 1, Kim teaches: A battery assembly for a vehicle  (See, e.g., Fig.1-8), the battery assembly comprising: a battery stack (See, e.g., Fig.1-8, 100) including a plurality of battery modules (See, e.g., Fig.1-8, 110), wherein each battery module includes a plurality of battery cells (See, e.g., Fig.1-8); the plurality of battery modules including upper level battery modules (See, e.g., Fig.1-8, 110) and lower level battery modules (See, e.g., Fig.1-8, 110), wherein the upper level battery modules lie on the lower level battery modules (See, e.g., Fig.1-8); a first cooling plate (See, e.g., Fig.1-8, 400; Claim 10) longitudinally extending from one end of the battery stack to an opposing end of the battery stack (See, e.g., Fig.1-8), wherein the first cooling plate is located between adjacent rows of the upper and lower level battery modules (See, e.g., Fig.1-8); and an electrical connector (See, e.g., Fig.1-8, 111+115+402) attached to adjacent battery modules located in the lower level (See, e.g., Fig.1-8).
Kim fails to explicitly teach: at least one vertical bolt extending through a pillar, wherein the pillar extends from the upper level battery modules to the lower level battery modules.
However, Komaki teaches a similar vehicle battery assembly (See, e.g., Komaki: Fig.1-6) wherein at least one vertical bolt (See, e.g., Komaki: Fig.1-6, 5+6) extends through a pillar (See, e.g., Komaki: Fig.1-6, 21+22+4), wherein the pillar extends from the upper level battery modules to the lower level battery modules (See, e.g., Komaki: Fig.1-6, 1+3)
Komaki teaches that it is well known in the art of vehicle battery design to provide at least one vertical bolt extending through a pillar, wherein the pillar extends from the upper level battery modules to the lower level battery modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Kim modified with at least one vertical bolt extending through a pillar, wherein the pillar extends from the upper level battery modules to the lower level battery modules, such as taught by Komaki, for the purpose of conveniently maintaining the upper and lower battery modules attached to one another when in use to prevent potential damage due to detachment, beneficially allowing a user to detach the modules easily for replacement or repair, and additionally presenting a neat and concise visual appearance when attached on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 22] Regarding Claim 22, the combination of Kim in view of Komaki teaches: further comprising a bolt (See, e.g., Kim: Fig.1-8, 403+410+420) extending through each of the adjacent modules located in the upper level (See, e.g., Kim: Fig.1-8).
Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A battery assembly for a vehicle, the battery assembly comprising: a housing including a cover and a tray located under the cover supporting a battery stack; the battery stack including a plurality of battery modules, wherein each battery module includes a plurality of battery cells; the plurality of battery modules including a first and second longitudinal row of modules, wherein each row includes an upper level and a lower level, wherein the upper level lies on top of the lower level; an upper cooling plate located between the upper level of the first and second longitudinal row of modules; a lower cooling plate located between the lower level of the first and second longitudinal row of modules; a first and second pillar located at longitudinal ends of the first longitudinal row of modules, wherein the first pillar is located at an opposing end of the second pillar; a third and fourth pillar located at longitudinal ends of the second longitudinal row of modules, wherein the third pillar is located at an opposing end of the fourth pillar; a plurality of horizontal bolts fastening the first longitudinal row of modules to the second longitudinal row of modules; a pair of vertical bolts fastening the pillar onto the tray; the first pillar including a first horizontal bolt anchor receiving a first horizontal bolt of the plurality of horizontal bolts; the second pillar including a second horizontal bolt anchor receiving at a second horizontal bolt of the plurality of horizontal bolts; the third pillar including a third horizontal bolt anchor receiving the first horizontal bolt; and the fourth pillar including a fourth horizontal bolt anchor receiving the second horizontal bolt, as claimed in independent Claim 18 and similarly claimed in dependent Claim 2 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle battery assemblies (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of independent claim 18 or dependent claim 2 as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618